Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 have been examined.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Examiner initially notes that the rejections include clear notice of the grounds and art being applied.    Furthermore, note the following:
See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon
Just as applicant’s claims are not so complex as to require applicant to provide reference characters in the claim that map each claimed element to applicant's figures, nor are they so complex as to require such mapping to the art.  Even though --claim mapping-- can be helpful when making overly complex rejections, with overly complex art, there is no actual requirement for --claim mapping-- in such cases, nor is the current case so overly complex to warrant such --claim mapping-- if there were such a requirement.  Even when using overly complex art that sets forth multiple inventions other than that claimed by applicant (not the case here), all that would be required is designating the particular part(s) relied on as nearly as practicable.  See 37 CFR 1.104 (c)(2).  
The rejections include clear notice of the grounds of rejection (i.e., the statutory basis and art being applied), thereby meeting the minimum requirements for a prima facie rejection and thereby transferring burden to applicant to produce conflicting evidence, convincing argument and/or amendment to overcome the rejections.    
However, since applicant's representative has indicated difficulty in identifying commonality between the art and claims the examiner has reworded the rejection in order to assist applicant.  Note that where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not constitute a new ground of rejection since the grounds of rejection are defined by the art and statutory basis applied.  Furthermore, reliance upon fewer references under 35 U.S.C. 103 does not constitute a new ground of rejection.  See MPEP 1207.03 (III).
Applicant is further reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one In re Keller, 208 USPQ 871 (CCPA 1981).  Moreover, it is well settled that a conclusion of obviousness may be based on common knowledge and common sense without any specific hint or suggestion in a particular reference.  See In re Boyek, 163 USPQ 545 (CCPA 1969).  In the instant case, there is a clear teaching of the use of gussets and one of ordinary skill would clearly understand what gussets are used for.

In this case, the secondary reference, Vandermolen et al, clearly show the use of two sets of fasteners on opposing sides of the handle bar (Fig 2) to facilitate the positive securement of the handle bar with additional factors of safety.  One of ordinary skill would recognize that the use of a single, additional fastener on the opposing side of the two fasteners (30) through the body and tongue of Huang et al would be within the skill of one of ordinary skill in the art.  The examiner has reworded the rejection in order to assist applicant.


Claim Rejections - 35 USC § 103
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Patent Application Publication 2014/0373670) in view of Vandermolen et al (US Patent Application Publication 2019/0367122).

As to Claim 1, Huang et al disclose a bicycle handlebar stem comprising:
a body (10) having a connection portion (10A) formed on a first end thereof, and a bottom clamp (10B) formed on a second end of the body, the bottom clamp having a upward portion extending 
a top member (20) having a tongue (23) extending from a first end thereof, and a top clamp formed on a second end of the top member, the top clamp having an downward portion (21) extending downwardly and toward the upward portion of the bottom clamp, the opening located corresponding to the upward portion of the bottom clamp and the downward portion of the top clamp, the tongue inserted into the space via the opening, a passage defined between the top clamp, the bottom clamp and the body, the passage adapted to receive a handlebar (Fig 5), and 
a connection member (30) extending through the body and the tongue of the bottom member to connect the bottom member to the body, at least one fastener extending through an underside of the bottom clamp and connected to the top clamp (Fig 5).

However, as advanced above, Huang et al disclose wherein the body has a bottom clamp (and related features) formed on a second end of the body instead of a top clamp and a top member having a tongue (and related features) instead of a bottom member having a tongue. Applicant is initially reminded that the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Further, Vandermolen et al teach a similar handlebar stem assembly having a body (21) with a top clamp formed on a second end with a downward portion to connect with an upward portion of a bottom member (22; see Figs 1-6).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the handlebar stem of Huang et al to have the bottom member with the tongue as taught by Vandermolen et al by reversing the features of the top 
Finally, Vandermolen et al, clearly show the use of two sets of fasteners on opposing sides of the handle bar (Fig 2) to facilitate the positive securement of the handle bar with additional factors of safety.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the handlebar stem of Huang et al to use a single, additional fastener on the opposing side of the two fasteners (30) through the body and tongue of Huang et al to further secure the two clamping members together in a positive fashion.  

As to Claim 2, Huang et al disclose the bicycle handlebar stem as claimed in claim 1, wherein the body includes a top part, a bottom part and two lateral parts, the space is defined between the top part, the bottom part and the two lateral parts, the connection portion extend from respective first ends of the top part, the bottom part and the two lateral pails, the top clamp extends from a second end of the top part (Fig 3).

As to Claim 3, Huang et al disclose the bicycle handlebar stem as claimed in claim 2, wherein the bottom clamp includes two curved faces formed on a top face that faces the passage, a recess is formed between the two curved faces, the two curved faces are adapted to contact the handlebar (Fig 7).

As to Claim 4, Huang et al disclose the bicycle handlebar stem as claimed in claim 2, wherein the bottom part includes a groove defined in an inside of the space, the groove includes two first inclined walls that extend outward, the tongue includes two second inclined walls which match with the first inclined walls (Figs 3-6).

As to Claim 7, Huang et al disclose the bicycle handlebar stem as claimed in claim 1, wherein the downward portion of the top clamp includes a first face that faces downward, the upward portion of the bottom clamp includes a second face that faces the first face, a distance between the first and second faces is adjusted by rotating the at least one fastener (Figs 4-6).



As to Claim 9, Huang et al disclose the bicycle handlebar stem as claimed in claim 7, wherein the top clamp includes a reception member (221) embedded therein, the reception member includes two reception portions and a bridge which is formed between the two reception portions, each of the two reception portions includes at least one inner threaded hole, the at least one fastener extends through the bottom clamp from the underside of the bottom clamp and is connected to each of the at least one inner threaded hole (Fig 3; Examiner does not consider the term ‘embedded’ to require a secondary member inserted/housed within the top clamp).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al in view of Vandermolen et al as applied to claims 1-4 and 7-9 above, and further in view of Hussey (US Patent 3,385,615)

Huang et al disclose the bicycle handlebar stem significantly as claimed, but do not disclose wherein the connection portion includes a nut and a bolt, the nut includes a head, a shank and a threaded hole that extends through the head and the shank, the tongue of the bottom member includes a bore to which the shank of the nut is connected, the head contacts the tongue, the bolt extends 
Hussey teaches a similar handlebar stem having a connection portion including a nut (70) and a bolt (not shown), the nut includes a head (66), a shank (70) and a threaded hole (68/72) that extends through the head and the shank, a tongue (60) of the bottom member includes a thickened portion adjacent a bore (62) to which the shank of the nut is connected (via bolt), the head contacts the tongue, the bolt extends through the bottom part and the bore in order to close the bearing surfaces to peripherally bind the handlebar in place (Col 3, Lines 44-68).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the handlebar stem of Huang et al to further include a nut and bolt assembly extending through a tongue member as taught by Hussey to further bind the handlebar in place between the bearing surfaces as an added factor of safety. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/22/2021